Exhibit 99.1 ICON Leasing Fund Twelve, LLC Portfolio Overview FIRST QUARTER 2015 Table of Contents Introduction to Portfolio Overview 1 DispositionDuring the Quarter 1 DispositionFollowing the Quarter 1 Portfolio Overview 2 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Statements 14 Additional Information 14 ICON Leasing Fund Twelve, LLC As ofJuly 31, 2015 Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Twelve, LLC’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2015. References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised $347,686,947 commencing with its initial offering on May 7, 2007 through the closing of its offering on April 30, 2009.The Fund entered into its liquidation period on May 1, 2014. The liquidation period is likely to last for several years and it is during the liquidation period that the Fund began the orderly termination of its operations and will gradually dispose of its assets and/or allow its investments to mature in the ordinary course of business. If our Manager believes it would benefit our members to reinvest the proceeds received from sold or matured investments in additional investments during the liquidation period, our Manager may do so. Our Manager is not paid acquisition fees or management fees for additional investments initiated during liquidation period, although management fees continue to be paid for investments that were part of our portfolio prior to the commencement of the liquidation period. During the liquidation period, you will receive distributions that are generated from the sale of our assets and the receipt of rental, finance and other income from our investments. In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. DispositionDuring the Quarter The Fund made the following investment during the quarter endedMarch 31, 2015: Superior Tube, Inc. Structure: DispositionDate: The Fund's Investment: Total Proceeds Received: Loan 1/30/2015 Collateral: Metal pipe and tube manufacturing equipment. DispositionFollowing the Quarter The Fund disposed of the following investmentafter the quarter endedMarch 31, 2015: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Disposition Date: 7/23/2015 The Fund's Investment: Total Proceeds Received: 1 ICON Leasing Fund Twelve, LLC Portfolio Overview As ofMarch 31, 2015, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014* *As a result of certain financial difficulties, VAS was unable to repay the balance of its loan on October 6, 2014. On July 23, 2015, we sold all of our interest in the loan to GB Loan, LLC.See section entitled Disposition Following the Quarter. AET, Inc. Limited Structure: Expiration Date: Lease 3/29/2021 Collateral: Two Very Large Crude Carriers. Far Shipping Pte. Ltd.* Structure: Lease Collateral: Handy-size container vessel. ExpirationDate: 10/16/2015 SITC Shipping Group* Structure: Lease Collateral: Handy-size container vessel. ExpirationDate: 10/2/2015 *Vessel ws previously on charter to Vroon Group B.V. 2 ICON Leasing Fund Twelve, LLC Portfolio Overview (continued) Lubricating Specialties Company Structure: Maturity Date: Loan 8/1/2018 Collateral: Liquid storage tanks, blending lines and packaging equipment. Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 9/30/2015 9/30/2017 Cenveo Corporation Structure: Maturity Date: Loan 10/1/2018 Collateral: Printing, folding and packaging equipment used in the production of commercial envelopes. Magnum Coal Company Structure: Lease Collateral: A Bucyrus Erie model 1570 Dragline. Expiration Date: 8/1/2015 Blackhawk Mining, LLC Structure: Lease Collateral: Mining Equipment. Expiration Date: 2/28/2018 SIVA Global Ships Limited Structure: Lease Collateral: Two liquefied petroleum gas tanker vessels. Expiration Dates: 3/28/2022 4/8/2022 3 ICON Leasing Fund Twelve, LLC Portfolio Overview (continued) D&T Holdings, LLC Structure: Lease Collateral: Trucks, trailers and other equipment. Expiration Date: 12/31/2018 Pacific Radiance Ltd. Structure: Expiration Date: Lease 6/12/2024 Collateral: Offshore supply vessel. Premier Trailer Leasing, Inc. Structure: MaturityDate: Loan 9/24/2020 Collateral: Trailers. Técnicas Maritimas Avanzados, S.A. de C.V. Structure: Maturity Date: Loan 8/27/2019 Collateral: Four platform supply vessels. NARL Marketing, Inc. Structure: Maturity Date: Loan 11/13/2017 Collateral: A network of bulk fuel storage terminals, convenience store-type gas stations, including related fuelpumps, storage tanks and real estate. Swiber Holdings Limited Structure: Lease Collateral: A 300-man accommodation and work barge. Expiration Date: 3/23/2017 4 ICON Leasing Fund Twelve, LLC Portfolio Overview (continued) Jurong Aromatics Corporation Pte. Ltd. Structure: MaturityDate: Loan 1/16/2021 Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Performance Analysis Capital Invested as ofMarch 31, 2015 Leverage Ratio 0.40:1* % of Receivables Collectedfor the Quarter EndedMarch 31, 2015 96.54%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as ofJuly 31, 2015. The uncollected receivables relate to our investment withJurong Aromatics Corporation Pte. Ltd. One of our objectives is to provide cash distributions to our members.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to members and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period, if any. We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. 5 ICON Leasing Fund Twelve, LLC Performance Analysis (continued) Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to members, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make Investments and Distributions to Members As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Members during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO Cash Available From Business Operations for the Period January 1, 2015 throughMarch 31, 2015 Cash balance at January 1, 2015 $ Cash balance at March31, 2015 $ Net change in cash $ Add Back: Distributions paid to members from January 1, 2015 throughMarch 31, 2015 $ Cash Available from Business Operations (CABO) $ 1 1 Cash available from business operations includes the collection of principal and interest from our investments in notes receivable and finance leases. Distributions paid to members and CABO for the period January 1, 2014 to December 31, 2014 were $25,512,730 and $115,658,975, respectively. 6 ICON Leasing Fund Twelve, LLC Transactions with Related Parties We entered into certain agreements with our Manager and CĪON Securities, LLC, formerly known as ICON Securities, LLC (“CĪON Securities”), a wholly-owned subsidiary of our Manager and our dealer manager for our offering, whereby we pay or paid certain fees and reimbursements to those parties.Our Manager was entitled to receive an organizational and offering expense allowance of 3.5% of capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000, 1.5% of capital raised between $100,000,001 and $200,000,000, 1.0% of capital raised between $200,000,001 and $250,000,000 and 0.5% of capital raised over $250,000,000.CĪON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to additional members. In accordance with the terms of our limited liability company agreement, we pay or paid our Manager (i) management fees ranging from 1% to 7% based on the type of transaction, and (ii) acquisition fees, through the end of the operating period, of 3% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. For a more detailed analysis of the fees payable to our Manager, please see the Fund’s prospectus. Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans, and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager of $113,231 and $63,774 for the three months ended March 31, 2015, and 2014, respectively. Additionally, our Manager’s interest in the net income attributable to us was $13,130 and $21,640 for the three months ended March 31, 2015 and 2014, respectively. Fees and other expenses incurred by us to our Manager or its affiliates were as follows: Three MonthsEndedMarch 31, Entity Capacity Description 2014 ICON Capital, LLC Manager Acquisition fees (1) $ - $ ICON Capital, LLC Manager Management fees (2) ICON Capital, LLC Manager Administrative expense reimbursements (2) $ $ (1) Amount capitalized and amortized to operations. (2) Amount charged directly to operations. 7 ICON Leasing Fund Twelve, LLC Transactions with Related Parties (continued) At March 31, 2015 and December 31, 2014, we had a net payable due to our Manager and affiliates of $337,062 and $2,798,414, respectively, primarily related to administrative expense reimbursements. The administrative expense reimbursements incurred during the year ended December 31, 2014 included approximately $2,100,000 of professional fees and other costs in connection with our Manager’s proposed sale of our assets during our liquidation period. Our Manager may continue to incur additional professional fees and costs on our behalf as it continues to pursue the sale of our assets in one or more strategic transactions. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 8 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Balance Sheets March31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Current portion of net investment in notes receivable Current portion of net investment in finance leases Other current assets Total current assets Non-current assets: Net investment in notes receivable, less current portion Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $20,183,184 and $18,430,584, respectively) 70,999,175 Vessels (less accumulated depreciation of $1,715,396 and $1,286,547, respectively) Investment in joint ventures Other non-current assets Total non-current assets Total assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Deferred revenue Due to Manager and affiliates, net Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Seller's credits Other non-current liabilities Total non-current liabilities Total liabilities Commitments and contingencies Equity: Members’ equity: Additional members Manager Total members’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ 9 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Comprehensive Income (unaudited) Three MonthsEndedMarch 31, Revenue and other income: Finance income $ $ Rental income Time charter revenue - Incomefrom investment in joint ventures Total revenue and other income Expenses: Management fees Administrative expense reimbursements General and administrative Interest Depreciation Credit loss, net - Vessel operating - Gain on derivative financial instruments - Total expenses Net income Less: net income attributable to noncontrolling interests Net income attributable to Fund Twelve Other comprehensive income: Change in fair value of derivative financial instruments - Currency translation adjustment during the period - Total other comprehensive income - Comprehensive income Less: comprehensive incomeattributable to noncontrolling interests Comprehensive incomeattributable to Fund Twelve $ $ Net income attributable to Fund Twelve allocable to: Additional members $ $ Manager $ $ Weighted average number of additional shares of limited liability company interests outstanding Net income attributable to Fund Twelve per weighted average additional share of limited liability company interests outstanding $ $ 10 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statement of Changes in Equity Members' Equity AdditionalShares of Limited Liability Company Interests Additional Members Manager Total Members' Equity Noncontrolling Interests TotalEquity Balance, December 31, 2014 $ Net income - Distributions - Balance,March 31, 2015 (unaudited) $ 11 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Cash Flows (unaudited) Three MonthsEndedMarch 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Finance income Rental income paid directly to lenders by lessees - Income from investment in joint ventures Depreciation Interest expense on non-recourse financing paid directly to lenders by lessees - Interest expense from amortization of debt financing costs Net accretion of seller's credit and other Credit loss, net - Gain on derivative financial instruments - Changes in operating assets and liabilities: Collection of finance leases Other assets Accrued expenses and other current liabilities Deferred revenue Due to Manager and affiliates, net Distributions from joint ventures - Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment - Proceeds from exercise of purchase options Distributions received from joint ventures in excess of profits Principal received on notes receivable Net cash provided by (used in)investing activities Cash flows from financing activities: Proceeds from non-recourse long-term debt - Repayment of non-recourse long-term debt Proceeds from revolving line of credit, recourse - Payment of debt financing costs - Repayment of sellers' credit - Investment by noncontrolling interests - Distributions to noncontrolling interests Distributions to members Net cash (used in) provided byfinancing activities Effects of exchange rates on cash and cash equivalents - Net decrease in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 12 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Cash Flows(unaudited) (continued) Three Months EndedMarch 31, Supplemental disclosure of cash flow information: Cash paid for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ - $ Funds withheld from seller on asset acquisition $ - $ Vessels purchased with non-recourse long-term debt paid directly to seller $ - $ Vessels purchased with subordinated non-recourse financing provided by seller $ - $ Debt financing costs netted at funding $ - $ Investment by noncontrolling interests $ - $ Interest reserve net against principal repayment of note receivable $ - $ 13 ICON Leasing Fund Twelve, LLC Forward Looking Statements Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “continue,” “further,” “plan,” “seek,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected.We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Additional Information “Total Proceeds Received,” as referenced in the sections entitled Disposition During the Quarter and Disposition Following the Quarter, does not include proceeds received to satisfy indebtedness incurred in connection with the investment, if any, or the payment of any fees or expenses with respect to such investment. A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you.It is typically filed either 45 or 90 days after the end of a quarter or year, respectively.Usually this means a filing will occur on or around March 31, May 15, August 14, and November 14 of each year.It contains financial statements and detailed sources and uses of cash plus explanatory notes.You are always entitled to these reports.Please access them by: · Visiting www.iconinvestments.com, or · Visiting www.sec.gov, or · Writing us at:Angie Seenauth c/o ICON Investments, 3 Park Avenue, 36th Floor, New York, NY 10016 We do not distribute these reports to you directly in order to keep our expenses down as the cost of mailing this report to all investors is significant.Nevertheless, the reports are immediately available upon your request. 14
